ON MOTION FOR REHEARING.
"The great weight of authority now compensates for heat prostration without proof of increased hazard, and whether due to unusual conditions or not. There is no adequate reason for preferring those injured by nature's sun or heat, over those injured by nature's lightning, winds, or other phenomena." 3 NACCA Law Journal, 51. "Lightning cases are now partially taken care of, by taking judicial notice without experts, of increased risks, such as when wet and standing under a tree, or by seeking shelter in an isolated barn, or dilapidated house, or while on a wet roof." 3 NACCA Law Journal, 49. Be that as it may, in the instant case judicial notice may be taken that the position of the employee, under the facts of this case, especially exposed the employee to the risk of the injury and thus supplied the causal relationship. See Chiulla de Luca v.
Board of Park Com'rs of City of Hartford, 94 Conn. 7
(107 A. 611); Buhrkuhl v. F. T. O'dell Const. Co., 232 Mo. App. 967
(95 S.W.2d 843); Truck Ins. Exchange v. Industrial Accident Commission, 77 Cal.App.2d, 461 (175 P.2d 884); Bauer's Case, 314 Mass. 4 (49 N.E.2d, 118); Fort Pierce Growers Assn.v. Storey, 158 Fla. 192 (29 So.2d, 205). Therefore, we are of the opinion that the judgment of this court reversing the superior court's affirmance of the single director's award denying compensation is correct and just, and that the motion for rehearing should be
Denied. Gardner and Townsend, JJ., concur. *Page 831